Citation Nr: 0811022	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, wherein the RO, in part, granted service 
connection for bilateral hearing loss; an initial 
noncompensable evaluation was assigned, effective November 1, 
2004.  The veteran timely appealed the RO's July 2005 
decision to the Board.  

In January 2008, the veteran testified at a Travel Board (TB) 
hearing before the undersigned Veterans Law Judge at the 
Phoenix, Arizona RO.  A copy of the hearing transcript has 
been associated with the claims file.  

Due to the veteran's advanced age, his appeal has been 
advanced on the Board's docket.  38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his January 2008 TB hearing before the undersigned, the 
veteran testified that the severity of his service-connected 
bilateral hearing loss had increased since he was last 
examined by VA in June and November 2005.  (See Hearing 
Transcript (T.) at page (pg.) 6).  In support of the 
foregoing, the veteran maintained that private audiological 
test results, dated in July 2005, revealed speech 
discrimination scores that were significantly lower than 
those found during the above-referenced 2005 VA examinations.  
The June 2005 VA examination report showed a speech 
discrimination score of 100 percent, the report from the July 
2005 private audiological test showed a speech discrimination 
score of 68 percent, and the November 2005 VA examination 
report did not provide a speech discrimination score.  

During the hearing, the undersigned asked the appellant if he 
would be willing to report for an additional VA examination 
to ensure that his bilateral hearing loss was adequately 
rated.  The veteran testified in the affirmative.  
(T. at pg. 7).

In light of the reports of increased hearing loss disability 
since the June and November 2005 VA audiological 
examinations, and the discrepancies in speech discrimination 
scores, a new examination is, therefore, indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  The 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.

The examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with any 
competing medical evidence of record.

2.  Review the claim of entitlement to 
an initial compensable evaluation for 
service-connected bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case, addressing all evidence 
received since issuance of a January 
2006 statement of the case and afforded 
the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The purpose of this remand is to comply with governing 
adjudicative procedures. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



